Citation Nr: 0616810	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  04-26 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether the veteran has basic eligibility for VA pension 
benefits.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from July 1957 to January 
1958.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2005, the RO sent the veteran a letter 
explaining to him that his appeal had been certified to the 
Board and that he had 90 days to request a hearing if he 
wished to have a hearing.  In November 2005, the Board 
received a letter from the veteran in which he requested a 
Travel Board Hearing before a Veterans Law Judge.  
Accordingly, the veteran must be scheduled for a Travel Board 
Hearing.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran, in 
accordance with the docket number of this 
case, for a Travel Board hearing before a 
Veterans Law Judge.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



							(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


